Case 19-18050-PGH Doc51 Filed 02/14/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

In re:
HEATHER CARLA SCHAEFFER Case No. 19-18050 JKO
Chapter 13
Debtor /

OBJECTION TO CITIMORTGAGE, INC.’S NOTICE OF POSTPETITION
MORTGAGE FEES, EXPENSES, AND CHARGES

 

 

COMES NOW the Debtor, by and through undersigned counsel, and responds to the Creditor,
CITIMORTGAGE, INC.’s (hereafter Creditor) Notice of Postpetition Mortgage Fees, Expenses, and Charges,
and as grounds states:

1. On June 17, 2019, Debtor filed this Chapter 13 bankruptcy which included all Schedules,
Statement of Financial Affairs and the Means Test, and on June 21, 2019 filed her Initial Chapter 13 Plan.

2, On August 30, 2019, Creditor filed Proof of Claim #7 with the total arrearage in the
amount of $39,081.35.

3. On September 4, 2019, Debtor filed her Second Amended Plan comporting with the
Creditor’s Proof of Claim and the Second Amended Plan was confirmed on November 25, 2019.

5. On February 3, 2020, Creditor filed a Notice of Postpetition Mortgage Fees, Expenses,
and Charges seeking $750.00; i.e., $500.00 for preparing the Proof of Claim, and $250.00 for the 410A
attachment to the Proof of Claim.

6. Debtor wishes to pay the Creditor’s fees, expenses, and charges to the Creditor by having
the Creditor add them to the end of the Debtor’s mortgage payments in order to avoid having to incur
additional fees to modify the plan ad a higher payment.

7. Undersigned counsel will reach out to the Creditor to discuss their acceptance of this

arrangement and, if agreed to, submit an Agreed Order.
Case 19-18050-PGH Doc51 Filed 02/14/20 Page 2 of 2

th
I HEREBY CERTIFY that a true and correct copy of the foregoing has been served this / f day of

February, 2020, to:

Electronically: Clerk of Court, U.S. Trustee, USTPRegion21. MM. ECF@usdoj.gov, Robin R Weiner
ecf@ch!3weiner.com;ecf2@chi 3weiner.com, Jeffrey S. Berlowitz on behalf of Creditor 1200 Club
Condominium Association, Inc., jberlowitz@siegfriedrivera.com, jortega@siegfriedrivera.com, Keith S
Labell on behalf of Creditor Citibank, N.A. klabell@rasflaw.com, klabell@rasflaw.com, Christopher P
Salamone on behalf of Creditor CitiMortgage, Inc. csalamone@rasflaw.com, csalamone@rasflaw.com.

And by US Mail to: Keith Labell, Esquire, Robertson, Anschutz & Schneid, PL, 6409 Congress Avenue,
Suite #100, Boca Raton, FL 33487, and Heather Carla Schaeffer, Debtor, at 1200 N. Ft. Lauderdale Beach
Blvd., #702, Ft. Lauderdale, FL 33304.

Donna R. Joseph, P.A.

FBN 827861

Attorney for Debtor

13899 Biscayne Blvd., #142
North Miami Beach, FL 33181
Telephone: 305-341-3410

 
 

 

 

< one
